The Court.
The court below found, “the leased premises in the complaint described have, since the first day of April, 1880, been used in good faith continuously for the usual and ordinary business of a ferry to and from the city and county of San Francisco, and for no period *351since the first day of April, 1880, were the leased premises not used for the business or the purpose of a ferry”; and as conclusion of law the court found that the said lease was not and is not forfeited; that the defendants do not unlawfully withhold or detain the said leased premises from the plaintiff.
We are of opinion that the finding of fact is justified by the evidence, and that no forfeiture was incurred.
Judgment and order affirmed.